ITEMID: 001-78171
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DZHARAGETI v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Ms Zhanna Mikhaylovna Dzharageti, is a Russian national who was born in 1965 and lives in Moscow. She was represented before the Court by Ms M. Kuznetsova, a lawyer practising in Moscow. The Russian Government (“the Government”) were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
Before 1992 the applicant, a Russian national, lived in Abkhazia, Georgia. On 17 August 1992 the applicant together with her husband and two children (born in 1984 and 1986) left Abkhazia for Russia due to the outbreak of an armed conflict in the region.
At first they stayed with the applicant’s mother in the Krasnodar Region, but shortly after that moved to Moscow. They remained registered at her mother’s address. In February 1993 the applicant started to work as a school teacher. The school director requested the municipal authorities to provide the applicant with accommodation.
On 11 March 1993 the Chief of the Housing Department of the West Circuit Prefecture of Moscow decided that the applicant should be provided with housing as soon as it would become available.
On 7 June 1995 the applicant was temporarily allotted a two-room apartment. The municipal housing service opened a personal account on the applicant’s name for the purpose of billing the communal charges. The applicant moved in with her family, lived there and regularly paid all charges. She applied to the housing authorities to have a social tenancy established in respect of this apartment, but this was refused.
In 1997 the residence block, including the applicant’s flat, was placed at the disposal of the Moscow Migration Centre to be converted into dwellings for forced migrants.
On 30 May 1997 the Solntsevo District Prosecutor’s Office brought eviction proceedings against the applicant on the grounds that her occupancy was not lawful.
On 24 June 1997 the West Circuit Prefecture of Moscow ordered that temporary occupants, including the applicant, vacate the flats. The applicant was advised to apply to the Moscow Migration Service to be provided with free housing. The school administration was also informed that the employment of staff members who were not registered in Moscow was unlawful.
In 1997 the applicant was dismissed from her job as a school teacher on the grounds that she had no officially registered address in Moscow.
On 9 July 1997 the applicant applied to the migration authorities of the Krasnodar Region to be granted the status of a forced migrant. She indicated that her permanent address was at her mother’s house in the Krasnodar Region. On 17 July 1997 the applicant was granted the status of a forced migrant for the period until 17 July 2002.
On 8 April 1998 the applicant applied to the Moscow Migration Service to be registered as a forced migrant. She also applied to the Passport Office of the Interior to be registered at the flat in Moscow as her official address.
On 26 May 1998 the Solntsevo District Court of Moscow examined the prosecutor’s eviction claim and rejected it having found that the applicant had had a de facto tenancy contract. This judgment entered into force on 6 June 1998 but was subsequently reversed in supervisory review proceedings. The case was re-examined in two sets of civil proceedings before the final decision was taken on 26 September 2002 (see below).
On 22 September 1998 the Passport Office of the Interior authorised the applicant and her children to be temporarily registered at the disputed flat for a period of six months.
On 2 November 1998 the Moscow Migration Service advised the applicant that she could not be registered with them as a forced migrant until she cancels her registration with the migration authorities of the Krasnodar Region.
On 22 March 1999 the applicant applied to the migration authorities of the Krasnodar Region to have her registration with them annulled and her file to be transferred to the Moscow migration authorities. On 24 March 1999 her request was granted.
On 14 May 1999 the applicant was informed that she could not be registered with the Moscow migration authorities because her official address remained in the Krasnodar Region. On 25 April 2000 the applicant reiterated her request for registration as a forced migrant in Moscow, which was refused on 5 May 2000 because the applicant had provided no proof of her of official address in Moscow. The applicant did not challenge the refusal.
On 26 September 2002 the Moscow City Court gave the final decision authorising the applicant’s eviction without providing her with substitute housing. It was established in the proceedings that the applicant’s occupancy was not based on social tenancy, as she had never been issued a “residence order” or offered to sign a tenancy contract. The courts also found that the applicant had no status of a forced migrant on the basis of which she could claim social housing.
On 18 November 2002 the applicant was served with an eviction order, but she did not comply with it.
On 30 April 2004 the municipal service required the applicant to vacate the flat, but she did not do so.
In December 2004 the applicant was served with another eviction order, which she again did not comply with. Her eviction has not been enforced and, according to the latest updates, she continues to occupy the flat.
On 6 April 2005 the Housing Commission of the Moscow Government decided that the disputed flat should be rented out to the applicant under a common tenancy contract. The applicant was invited to sign the contract and to complete the formalities.
The applicant refused to sign the common tenancy contract as it required her to pay rent, supposedly at the market rate which she thought would be too expensive for her. She believed to have been entitled to social housing by virtue of her previous occupancy, due to being a “de facto refugee” and a teacher, and being in need of state support.
The parties provided no details of the common tenancy contract offered to the applicant.
On 13 January 2006 the applicant received a reminder to settle the tenancy rent, which she refuses to comply with.
Article 49 of the Housing Code in force at the material time provided that tenancy in the publicly owned premises could only be validated by a documentary residence order issued by the local executive council. The form of the residence order was adopted by a governmental decree. Article 99 of the same Code provided for eviction of persons occupying premises without due permission.
According to Article 6 of the Law on Forced Migrants, dated 19 February 1993, No. 4530-1, persons registered as forced migrants may be provided with temporary accommodation in the specially allocated residence.
